JONES, Judge.
In consolidated cases,1 Southwestern Electric Power Company and Hartford Insurance Company, appeal a solidary judgment against them arising out of a fire loss to plaintiff’s house. Hartford also complains of being cast for penalties and attorney’s fees. W. H. Cox answered the appeals, seeking an increase in the amounts awarded.
For the reasons given in Cox v. Southwestern Electric Power Company, 348 So.2d 1252 (La.App., 2d Cir. 1977) ( # 13,-262), the judgment of the trial court is affirmed. Southwestern Electric Power Company and Hartford Fire Insurance Company are to pay all costs.
Affirmed.

. This case was consolidated at trial and on appeal with Cox v. Southwestern Electric Pow-ar Company, 348 So.2d 1252 (La.App., 2d Cir. 1977) (# 13,262).